SUSPECT DETECTION SYSTEMS, INC. 150 West 56th Street New York, NY 10019 December 17, 2010 United States Securities and Exchange Commission Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Attention: Andrew Mew, Accounting Branch Chief Re: Suspect Detection Systems, Inc. Form 10-K for the fiscal year ended December 31, 2009 Filed April 14, 2010 Form 10-Q for the quarter ended March 31, 2010 Filed May 18, 2010 File Nol. 00-52792 Dear Mr. Mew: We are submitting to the Securities and Exchange Commission (the "Commission") the following responses to the Commission’s comment letter dated November 12, 2010, with reference to the Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2009, filed with the Commission on April 14, 2010 (the “Annual Report”) and the Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, filed with the Commission on May 18, 2010. For the convenience of the Commission, the responses of the Company are provided below. Form 10-K for the fiscal year ended December 31, 2009 9Business Combination, page F-16 1. We confirmed that we have discovered error in the calculation of the Goodwill, non-controlling interest and Net loss attributable to non-controlling interest accounts in the Company's financial statements for the fiscal year ended December 31, 2009.The error resulted in an understatement of Goodwill and Shareholders’ Equity, net accounts in the amount of $186,435.The understatement of the Shareholders’ Equity, net account was composed of the understatement of Non controlling interest account in the amount of $184,475 and the understatement of the Shareholders’ Equity account in the amount of $1,960 (please see Appendix 2 that summarizes the fair value of the assets acquired and liabilities assumed during the fiscal year ended December 31, 2009). The Company reiterates its intention, as described in its letter dated October 26, 2010, to file an amendment to its Fiscal year ended December 31, 2009 10-K immediately following the new audit opinion of Davis Accounting Group P.C.The Chairman of the Board, Chief Executive Officer and the Chief Financial Officer have carefully considered the effect of the above-noted errors on the effectiveness of the Company's disclosure controls and procedures. Appropriate changes have been and will be made to prevent the occurrence of these errors in the future and to assist in determining if the Company chooses the appropriate accounting policies and their appropriate implementation. 2. Please see Appendix 1, which demonstrates the reconciliation of the loss attributable to noncontroling interest on our restated consolidated statement of operations to the relative ownership percentage in SDS Israel, which you asked us to provide. The Company respectfully submits via EDGAR the foregoing response to the Commission.In addition, the Company hereby acknowledges that: · the company is responsible for the adequacy and accuracy of the disclosure in the filings; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions regarding these matters, please do not hesitate to contact Ran Daniel at (212) 982-0269. Thank you for your attention to this matter. Sincerely yours, /s/ Ran Daniel Ran Daniel Chief Financial Officer Appendix 1 Description Additional Common Noncontroling Common stock Paid-In Stock Accumulated Interestc Shares Amount Capital Subscriptions (Deficit) Equity Earnings Total Total Balance - December 31, 2008 - ) - - - Common stock issued to Officer for Services 12 - Cancellation of common stock by Director and officer ) ) - Investment in Subsidiary for cash - ü Net (Loss) for the period - )ü - ) )ü ) Balance - March 31, 2009 ü ü ü - )ü ) ü Common stock issued to Officer for services 5 - Adjustment to noncontroling interest equity - ü Common stock issued for cash 37 - Net (Loss) for the period - ) - ü ) Balance - June 30, 2009 ü ü ü - )ü )ü ü Common stock issued for cash 8 - Common stock issued for services 75 - Common stock issued for increase in subsidiary investment - -
